      Case 1:19-cv-03547-MKV-KNF Document 110 Filed 07/29/20 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT
                                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                             ELECTRONICALLY FILED
 ASHLY WAGER,                                                DOC #:
                                                             DATE FILED: 7/29/2020
                              Plaintiff,
                                                                1:19-cv-3547-MKV
                    -against-
                                                                      ORDER
 G4S SECURE INTEGRATION, LLC,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of multiple letters from the parties regarding discovery disputes

[ECF # 102, 103, 104, 106, 107] and a request to stay the case [ECF # 105]. It is hereby

ORDERED that the request for a stay is DENIED without prejudice. It is further ORDERED

that the case will be referred to the designated Magistrate Judge for resolution of the remaining

discovery issues. Finally, it is ORDERED that the status conference scheduled for August 4,

2020 is adjourned sine die.



SO ORDERED.

                                                     _________________________________
Date: July 29, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
